DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are not clear with respect to reporting deviations from the route and updating the route based on the deviations.  The claims appear to be missing a step of determining deviations for a certain reason or as a result of a GPS signal being weak, and then based on the deviations determined, then reporting the deviations to the computer system.  The claims are not clear as to what is determined as a deviation.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill US 2016/0042637 in view of Smid US 2009/0138151.

Regarding claims 1 and 10, Cahill discloses a method of aerial surveillance (claim 1), an aerial surveillance system (claim 10), comprises: 

sending from a building management system (BMS), to a computer system, an alarm condition (in at least paragraph [0036], wherein in response to receiving an alert notification the drone receives the location and determines a shortest and/or quickest route to the location and further in paragraph [0028], wherein the drone safety monitoring system may be deployed or located at an indoor venue); 

programming, by the computer system, a drone with a route to a location of interest (in at least paragraph [0036], wherein in response to receiving an alert notification the drone receives the location and determines a shortest and/or quickest route to the location), wherein the route comprises a portion of a map, the map comprising a data structure representation of a plurality of waypoints associated with one or more surveillance locations (in at least paragraphs [0036], shortest and or quickest route using waypoints and based on detected obstacles and further in paragraph [0039] wherein the safety application determines and builds one or more data structures comprising a three-dimensional environment, tracks objects including the person and follows the person); 

wherein the drone navigates to the location of interest (in at least paragraph [0038], wherein the drone travels to the location based on the route and upon arrival the drone begins monitoring); and 

sending, by the drone, to the computer system, sensor data comprising image data in response to arriving at the location of interest (in at least paragraphs [0035], drone monitors the person using photographs, and video from the camera, and paragraph [0038], wherein the drone travels to the location based on the route and upon arrival the drone begins monitoring). 

Cahill fails to explicitly disclose however Smid teaches, a plurality of radio-frequency (RF) devices placed in one or more surveillance locations (beacons), programming, by the computer system, a drone with a route to a location of interest, wherein the route comprises a portion of a map, the map comprising a data structure representation of a plurality of radio-frequency (RF) devices associated with one or more surveillance locations (in at least paragraph [0014], traversing an area which may comprise mapping the area, providing a plurality of beacons, paragraph [0017], beacons at waypoints and navigating using the subset of beacons to determine the location of the vehicle, and paragraph [0038], radiofrequency signals) and wherein the drone navigates to the location of interest by triangulating its position on the route using signals from the plurality of RF devices (in at least paragraph [0014], traversing an area which may comprise mapping the area, providing a plurality of beacons, paragraph [0017], beacons at waypoints and navigating using the subset of beacons to determine the location of the vehicle, and paragraph [0038], radiofrequency signals).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the RF beacons as taught by Smid in order to minimize inaccuracies in distance measurements and location determinations.    

Regarding claims 2 and 11, the combination of Cahill and Smid teaches the limitations of claims 1 and 10 as shown above.  Cahill further discloses the method and system, wherein the drone further navigates using crash avoidance sensors (in at least paragraphs [0036-0037] and [0114], wherein the route may be determined based on obstacles including buildings, trees, power lines, and other obstacles and further waypoints may be used to avoid obstacles). 

Regarding claims 7 and 16, the combination of Cahill and Smid teaches the limitations of claims 1 and 10 as shown above.  Cahill further discloses wherein each waypoint comprise one of: an asset-to-protect (ATP) waypoint, wherein an ATP waypoint is associated with a physical entity, wherein the physical entity comprises a person or an object (in paragraph [0037], the destination or location where an alarm state is determined and in paragraph [0039], wherein the person who sets off the alarm is monitored); a home-asset-to-protect (HATP) waypoint, wherein the HATP waypoint is associated with a drone docking station (in paragraph [0072], wherein a reverse waypoint route is followed back to a hangar to recharge); or a perimeter-point-to-protect (PPP) waypoint, wherein the PPP waypoint is associated with an area (in paragraph [0037], one or more waypoints on the route).

Cahill fails to explicitly disclose however Smid teaches each of the plurality of radio-frequency (RF) devices (in at least paragraph [0014], traversing an area which may comprise mapping the area, providing a plurality of beacons, paragraph [0017], beacons at waypoints and navigating using the subset of beacons to determine the location of the vehicle, and paragraph [0038], radiofrequency signals).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the RF beacons as taught by Smid in order to minimize inaccuracies in distance measurements and location determinations.    



	Regarding claims 8 and 17, the combination of Cahill and Smid teaches the limitations of claims 1 and 10 as shown above.  Cahill further discloses the method and system, wherein the data structure representation comprises a plurality of images taken of the one or more surveillance locations in 

	Regarding claim 19, Cahill discloses a navigation system for an indoor aerial surveillance system comprising: 

	a plurality of waypoints (in at least paragraphs [0036], shortest and or quickest route using waypoints and based on detected obstacles and further in paragraph [0039] wherein the safety application determines and builds one or more data structures comprising a three-dimensional environment, tracks objects including the person and follows the person);

wherein each waypoint determines a location to be monitored (in at least paragraphs [0036], shortest and or quickest route using waypoints and based on detected obstacles and further in paragraph [0039] wherein the safety application determines and builds one or more data structures comprising a three-dimensional environment, tracks objects including the person and follows the person); and 

a computer system running a flight service, wherein the flight service is configured to:

generate a data structure representation of an indoor space comprising the plurality of waypoints and one or more routes between each of the plurality of waypoints (in at least paragraphs [0036], shortest and or quickest route using waypoints and based on detected obstacles and further in paragraph [0039] wherein the safety application determines and builds one or more data structures comprising a three-dimensional environment, tracks objects including the person and follows the person); 



send a route of the one or more routes to a drone of the one or more drones  (in at least paragraph [0038], wherein the drone travels to the location based on the route and upon arrival the drone begins monitoring); and 

wherein the drone navigates to a location based on the route  (in at least paragraph [0038], wherein the drone travels to the location based on the route and upon arrival the drone begins monitoring). 

Cahill fails to explicitly disclose however Smid teaches a plurality of radio-frequency (RF) devices placed by a user in one or more surveillance locations and wherein the drone navigates to a RF device based on the route and triangulation signals from the plurality of RF devices  (in at least paragraph [0014], traversing an area which may comprise mapping the area, providing a plurality of beacons, paragraph [0017], beacons at waypoints and navigating using the subset of beacons to determine the location of the vehicle, and paragraph [0038], radiofrequency signals).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the RF beacons as taught by Smid in order to minimize inaccuracies in distance measurements and location determinations.      

	
Regarding claim 20, the combination of Cahill and Smid teaches the limitations of claim 18 as shown above.  Cahill further discloses the system, wherein each of the plurality of radio-frequency (RF) devices comprise one of: an asset-to-protect (ATP) waypoint, wherein an ATP waypoint is associated with a physical entity, wherein the physical entity comprises a person or an object (in paragraph [0037], the destination or location where an alarm state is determined and in paragraph [0039], wherein the person .

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill US 2016/0042637 in view of Smid US 2009/0138151 and further in view of Ekhaguere US 8543265.

Regarding claims 3 and 12, the combination of Cahill and Smid teaches the limitations of claims 1 and 10 as shown above.  Cahill fails to explicitly disclose however Ekhaguere teaches the method and system, wherein the drone reports deviations from the route to the computer system (See Col. 6 line 47-Col. 7 line 2, the UAV flies a first planned route and based on a camera input and recognition of an obstacle, the UAV flies a second new route).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the deviations and new route as taught by Ekhaguere in order to ensure safe flight of an unmanned vehicle throughout a facility.  

Regarding claims 4 and 13, the combination of Cahill, Smid, and Ekhaguere teaches the limitations of claims 3 and 12 as shown above.  Cahill fails to explicitly disclose however Ekahaguere teaches the method and system, wherein the computer system updates the route based on the deviations (See Col. 6 line 47-Col. 7 line 2, the UAV flies a first planned route and based on a camera input and recognition of an obstacle, the UAV flies a second new route).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the deviations and new route as taught by Ekhaguere in order to ensure safe flight of an unmanned vehicle throughout a facility.  



s 5-6, 9, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill US 2016/0042637 in view of Smid US 2009/0138151 and further in view of Habibi US 2008/0144884. 

	Regarding claims 5 and 14, the combination of Cahill and Smid teaches the limitations of claims 1 and 10 as shown above.  Cahill fails to explicitly disclose however Habibi teaches the method and system, wherein the computer system compares the sensor data from the drone to previous sensor data (in paragraphs [0066-0068] and in paragraphs [0097 and 0098], wherein currently captured images are compared to previously captured images to determine scenery changes at a location of interest).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the monitoring and detecting of feature differences as taught by Habibi in order to monitor an area accurately and determine an indication of property theft without a user being put in harm’s way. 

	Regarding claim 6 and 15, the combination of Cahill, Smid, and Habibi teaches the limitations of claim 5 as shown above.  Cahill fails to explicitly disclose however Habibi teaches the method and system, wherein the computer system sends an indication to the building management system (BMS) in response to determining a feature difference based on the comparison armed (in paragraphs [0066-0069] and in paragraphs [0097 and 0098], wherein a scenery change is output and a special purpose device is used to pick up an object or mark an object at a location of interest and in paragraph [0090], wherein upon the determination of an alarm condition, the transmission of the determined alarm condition is performed).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and system for aerial surveillance as disclosed by Cahill with the monitoring and detecting of feature differences as taught by Habibi in order to monitor an area accurately and determine an indication of property theft without a user being put in harm’s way.     


	Regarding claims 9 and 18, the combination of Cahill and Smid teaches the limitations of claims 8 and 17 as shown above.  Cahill fails to explicitly disclose however Habibi teaches the method and .     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,301,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are not distinguishable to a person of ordinary skill in the art when compared to the claims of US Patent No. 10301018.  The difference in scope is minor and patentably indistinct when the claims of the inventions are compared as well as patent protection for the design is fully disclosed and covered by the claims of the issued patent.  Further, the features although different would be obvious to a person of ordinary skill in the art in order to navigate through a facility based on alarm conditions without the UAV crashing or deviating too far from a route/waypoint.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 16-17 of copending Application No. 14/516651(reference application).  It is noted that this application has been allowed however is not issued and therefore would be rejected NON-provisionally in view of the issued patent once printed and issue fee paid. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are not distinguishable to a person of ordinary skill in the art when compared to the claims of the copending application.  The difference in scope is minor and patentably indistinct when the claims of the inventions are compared as well as patent protection for the design is fully disclosed and covered by the claims of the issued patent.  Further, the features although different would be obvious to a .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as presented below.

Siegal US 2015/0370251 discloses a system comprise a server configured to communicate vehicle information with a vehicle transceiver of a vehicle moving along a vehicle route and communicate drone information with a drone transceiver of a drone moving along a drone route. A computing device with a memory and a processor may be configured to communicatively connect with the server, process the vehicle information and the drone information, identify a plurality of pickup locations based in part on the vehicle information and drone information, select at least one of the plurality of pickup locations based in part on a priority score associated with a travel time to or wait time for each of the plurality of pickup locations, and update the drone route based in part on the selected pickup location.

Just US 2017/0039860 discloses examples of systems, apparatus, methods and computer program products for locating unmanned aerial vehicles (UAVs). A region of airspace may be scanned with two scanning apparatuses. Each scanning apparatus may include one or more directional Radio Frequency (RF) antennae. The two scanning apparatuses may have different locations. Radio frequency signals emitted by a UAV can be received at each of the two scanning apparatuses. The received radio frequency signals can be processed to determine a first location of the UAV.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669